Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Regarding interview summary, Applicant states.
Applicant’s representative Harry Andrew Hild Jr. contacted Examiner Bauman on 
March 31, 2021 to discuss the amendments to claims 1 and 17 in view of the §103 rejections. A copy of the present claim amendment was also forwarded to the Examiner. No agreement was reached. 

Applicant left a message for examiner on March 30, 2021.  Examiner was out of the office on March 30, and 31, 2021.  Examiner returned the call on April 1, 2021 and left a message on Harry Hild messaging machine.  No further calls or messaging was made.
	As such, no interview was known about nor scheduled for March 31, 2021.
Applicant is welcomed to make interview request.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-base collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
In-person interviews currently are not available due to the current COVID practices in place.
Applicant can also schedule an interview in advance by contacting examiner via telephone.

Regarding objections to drawings. Applicant argues:
Figure 16 stands objected to because of informalities. 
Applicants observe that the objection is directed to cross hatching. The objected toPage 6 of 12 features are property identified using reference numbers. No further identification is required. The drawing objection is to be withdrawn. 
Thus, withdrawal of the objection is respectfully requested. 

Applicant’s Figures 13-15 shows items 5 unhatched.
Applicant’s Figures 14-15 shows items 5a with hatch marks.
Based upon the process steps of figure 13-15 with items 5 unhatched and figures 14-15 with items 5a hatched.
It is unclear in figure 16 as to why item 5 is now hatched and that item 5a is now unhatched.
The specification does not describe the discrepancies in Figure 16.
Objection maintained.

Regarding claim 1.
Applicant’s proposed amended claim 1 would overcome the current rejection of record.
Further search and consideration would be required to determine the patentability of applicant’s proposed claims.
However, applicant’s proposed amendment to claim 1 raises 112 issues.  Regarding claim 1, applicant’s proposed amendment states and the interface including a region of germanium oxide (GeO2).
directly on the germanium, oxygen and nitrogen layer.
Applicant’s amended claim further recites wherein the germanium in the interface dielectric material has a higher concentration at an interface with the metal oxide layer and the interface including a region of Germanium Oxide (GeO2).
It is unclear to the examiner as to what happened to the nitrogen for the germanium oxide (GeO2) at the interface between the metal oxide layer that is directly on the dielectric layer comprising germanium, oxygen, and nitrogen.
It is unclear to the examiner as to exactly where the GeO2 region is in the interface layer is if the metal oxide is directly on the germanium, oxygen, and nitrogen layer, and wherein the germanium, oxygen, and nitrogen of the interface dielectric material is directly on the substrate.

Regarding claim 12.  Applicant argues:

    PNG
    media_image1.png
    647
    820
    media_image1.png
    Greyscale

Applicant appears to be arguing that Kittl et al hafnium oxide is not a high-k dielectric because as applicant’s has pointed out the use of HfO2 as first dielectric layer may diminish the quality of the gate stacks on high-mobility semiconductor such as Ge.
Examiner agrees with applicant on this point, Kittl does not use HfO2 in the first dielectric layer.
Applicant appears to be arguing that Kittl intermediate step of creating the interfacial layer does not teach applicant’s claimed high-k layer on top of applicant’s interfacial layer.
However, Kittl does not use HfO2 as a first dielectric.  Kittl uses the first dielectric layer as an intermediated process step to create the interfacial layer in paragraphs [0020] the examples of the valence-3-element oxide may include Al2O3, Sc2O3, Y2O3, or other rare earth oxides. According to the exemplary embodiment, this first dielectric layer is referred to as the "first high-k" layer and [0024], i.e. In one embodiment, the O3 treatment may be performed at elevated temperatures and using less than 1 nm layer of valence-3-element oxide of the high-k layer so that the IL 400 grows).
Furthermore, Kittl et al second dielectric was used to disclose applicant’s claimed high-k dielectric.   Kittl et al discloses in FIG. 6, of the device, that item 500 is a second dielectric of hafnium oxide.
Applicant appears to be thinking that Kittl et al first dielectric was used for applicant’s high-k dielectric.  However, Kittl et al second dielectric was used for applicant’s claimed High-K dielectric material.
Applicant’s arguments are not persuasive.

Applicant further argues:
Kittle et al. fails to teach or suggest “a gate structure present on a germanium containing channel, the gate further comprising an interface dielectric material of GeO2 that is directly on the germanium channel”, as recited in amended claim 17.

However, Kittl et al disclosed applicant’s proposed amended claimed limitation as recited below.
Kittle et al discloses a gate structure (FIG 6) present on a germanium containing channel (FIG. 6, item 200; [0017], i.e. high mobility channel materials, such as high Ge SiGe (Ge>80%) channels), the gate structure (FIG 6) comprising an interface dielectric material (FIG. 7, item 400 IL bottom layer) of GeO2 ([0025], i.e. IL may comprise GeO2) that is directly on the germanium containing channel (FIG. 6, item 200).

The rejection of claim 17 maintained.


/NILUFA RAHIM/           Primary Examiner, Art Unit 2893